Citation Nr: 1337320	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a left ankle disability.

2.  Entitlement to an increased rating greater than 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1997 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This case was before the Board in September 2011 at which time the Board remanded the case for a VA examination to address the present severity of the Veteran's ankle disabilities and to obtain more recent VA treatment records.  The case is now returned for appellate review.

During the course of the remand, a total temporary rating for convalescence following right ankle surgery was assigned from October 24, 2011 to December 1, 2011.  This issue is not before the Board, as it has not been appealed.  As the Veteran is receiving the highest possible rating for his right ankle disability from October 24, 2011 to December 1, 2011, entitlement to a higher rating for the right ankle disability during this time frame is moot.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board noted in its previous remand that VA treatment records should be obtained from May 2007 to present.  Review of the claims file shows that, notwithstanding a letter to the Veteran in September 2011 noting that VA treatment records dated from May 2007 had been obtained, only VA treatment records from January 2010 to November 2011 were associated with the claims file.  It appears that September 13, 2007 and September 20, 2007 x-ray examination reports on the ankles have been scanned into Virtual VA but were not reviewed in conjunction with the Veteran's appeal, as only VA treatment records from July 2011 to April 2012 are noted on the August 2012 supplemental statement of the case.  The next record pertaining to the ankle in Virtual VA after the September 2007 x-ray examination report is dated in July 2011.  It is not clear if the Veteran did not seek treatment during this time frame, or if there are additional outstanding treatment records covering the period from September 2007 to January 2010.  Additional VA treatment records from July 2011 through April 2012 also were scanned into Virtual VA but it is noted that these pertain only to a knee disability.

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the case must be remanded for the foregoing reasons a more recent examination addressing the present severity of the bilateral ankle disabilities also should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant VA treatment records addressing the Veteran's bilateral ankle disabilities dated since September 2007 to January 2010 and November 2011 to present.  If efforts to obtain these records are unsuccessful notify the Veteran and indicate any further steps VA will make concerning his claim.

2.  Ask the Veteran to identify any ongoing treatment he has received for his bilateral ankle disabilities.  Thereafter if any additional records are identified make efforts to obtain these records.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination for his service connected bilateral ankle disabilities to ascertain the current severity of his conditions.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, to include a copy of this Remand.  Any testing deemed necessary, including X-rays, should be performed. 

All pertinent pathology should be noted in the examination report.  In addition, the examiner should discuss whether the Veteran's disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his ankles repeatedly over a period of time.

The examiner also should discuss the impact, if any, the Veteran's ankle disabilities has on his ability to work.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

4.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  The RO is instructed to review all pertinent evidence to include all examination and treatment records generated from August 2005 onward. If these claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


